Citation Nr: 0939711	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include spondylolisthesis, L5-S1.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran had unverified active duty service from February 
1, 1965, to March 31, 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In March 2008, the Veteran testified before the 
undersigned Veterans Law Judge at the RO via a video 
conference hearing.  

The underlying issue of entitlement to service connection for 
a back disability, to include spondylolisthesis, L5-S1, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  It should be 
noted that the issue on appeal of entitlement to service 
connection for a back disability, to include 
spondylolisthesis, L5-S1, has been recharacterized as noted 
on the title page of this decision so as to include 
consideration of other back disorders as well.  


FINDINGS OF FACT

1.  In a June 1987 letter of denial, the RO denied the 
Veteran's claim for VA benefits in which he was claiming 
service connection for a back condition.  Although notified 
of that decision, the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since the RO's 
June 1987 denial was not previously before agency decision 
makers, is not cumulative or duplicative of evidence 
previously considered, relates to an unestablished fact 
necessary to substantiate the merits of the claim, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1987 RO letter denying the Veteran's claim for 
VA benefits for a back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 CFR § 20.1103 (2009).

2.  Evidence received since the final June 1987 RO 
determination, in which the RO denied the Veteran's February 
1987 claim for a back condition is new and material, and this 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claim presently being decided with respect 
to reopening the claim for service connection for a back 
disability, the VCAA and its implementing regulations do not 
prevent the Board from rendering a decision as to this issue.

II.  Analysis

The Veteran filed an initial claim for service connection for 
a back condition in February 1987.  The RO informed the 
Veteran of the denial of his claim in June 1987 on the basis 
that he did not submit information that the RO requested in 
March and April 1987 in support of his claim.  This 
information included the Veteran's separation papers showing 
the length, time and character of his service.  The Veteran 
did not timely appeal this decision despite being sent notice 
of the denial at his last address of record in June 1987.  
Consequently, this decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  It should 
be noted that the June 2007 letter of denial merely informed 
the Veteran that his claim for benefits was being disallowed 
without specifying the nature of his service connection claim 
for a back disability.  However, in view of the fact that 
this is the only VA claim on file at that time, the Board 
finds that the June 2007 notice was proper notice of the 
denial of his claim for service connection for a back 
condition.  See 38 C.F.R. § 20.1103.  The current claim 
culminates from the appellant's attempt, in January 2006, to 
reopen the previously disallowed claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Furthermore, for 
purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

In the May 2006 rating decision, which is the subject of this 
appeal, the RO noted that the claim stemmed from the 
Veteran's request to reopen a previously denied claim on 
January 2006.  However, the RO appears to have reopened the 
Veteran's claim for service connection for spondylolisthesis 
by addressing the claim on a direct service connection basis 
without regard to the issue of finality.  Nonetheless, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to 
consider the new and material evidence issue regardless of 
the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Thus, the Board must first decide whether 
the Veteran has submitted new and material evidence that is 
sufficient to reopen the prior adverse RO decision of June 
1987.

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the Veteran in this case filed an application to reopen a 
claim for service connection for a back condition in January 
2006, the revised version of 3.156 is applicable in this 
appeal.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this 
case, the last final decision is the RO's June 1987 decision 
denying the Veteran's claim for VA benefits.

The evidence of record at the time of the June 1987 rating 
decision consisted only of the Veteran's application for VA 
benefits for a back condition.  On this application the 
Veteran reported that the onset of his back condition was in 
February 1965.

The evidence associated with the claims file since the June 
1987 rating decision includes the Veteran's service treatment 
records showing that he served on active duty and was treated 
for back problems.  The record also includes the Veteran's 
report of having aggravated a pre-existing back disability in 
service with back problems ever since, and postservice 
medical records reflecting various back diagnoses.  This 
evidence is new in that it was not previously considered and 
is material since it relates to unestablished facts that are 
necessary to substantiate the claim.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (To establish direct service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.)

Thus, the Board finds that the evidence submitted subsequent 
to June 1987, when looking at the record in its entirety, is 
new and material and is sufficient to reopen the claim of 
entitlement to service connection for a back disability, to 
include spondylolisthesis, L5-S1.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability, to 
include spondylolisthesis, L5-S1, is reopened.  To this 
extent only, the appeal is allowed.


REMAND

Now that the claim for service connection for a back 
disability, to include spondylolisthesis L5-S1, has been 
reopened, additional medical development is warranted prior 
to deciding the merits of this claim.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to qualify for entitlement to compensation under 38 
U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c ) and 4.9.  See 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that 
congenital or developmental defects are not diseases or 
injuries within the meaning of VA law and regulation).  
However, VA's General Counsel has held that a congenital 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.

When no preexisting medical condition is noted upon entry 
into service, a veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  The presumption of soundness, however, does 
not apply when a condition is a congenital or developmental 
defect, as service connection cannot be granted for such 
disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993) (noting the difference between defect and disease and 
further noting that service connection may be granted if the 
congenital or developmental condition is a disease).  

Prior to properly deciding this claim, the Veteran's period 
of active duty service must be verified.  In this regard, it 
does not appear that the National Personnel Records Center 
(NPRC) verified the Veteran's suggested period of active duty 
service from February 1, 1965, to March 31, 1965; this is 
despite the RO's requests in March 1987 and February 2006 
that such service be verified.  In April 2006, the NPRC 
reported it was unable to locate pertinent records.  Such 
verification of service dates is particularly important when 
considering that the Veteran's available service treatment 
records do not entirely coincide with the suggested dates.  
That is, the Veteran's enlistment examination report is dated 
in the beginning of March 1965 not February 1965, and his 
service treatment records extend into April 1965, including a 
notation regarding his appearance before a Board of Medical 
Survey on April 27, 1965.  Certainly, a determination as to 
whether the Veteran was presumed sound at his entry into 
active duty cannot be properly made until it is known when he 
entered active duty service.  

In further regard to determining whether the presumption of 
soundness applies in this case, as is evident from the law 
above, an initial determination is required with respect to 
whether the Veteran's diagnosed spondylolisthesis, L-5, S-1, 
in service is a congenital defect or disease, and if a 
defect, whether there was a superimposed disease or injury 
that occurred during the Veteran's military service with 
resultant disability.  38 C.F.R. §§ 3.303(c); VAOPGCPREC 82-
90.

In view of the inservice diagnosis of spondylolisthesis, L-5, 
S-1, postservice back diagnoses to include osteoarthritis, 
degenerative disc disease, lumbar radiculopathy, and spina 
bifida occulta, and the Veteran's report that his active duty 
service aggravated his back condition with resultant back 
problems ever since, the Board finds that a medical 
examination is necessary prior to deciding this appeal.  
38 U.S.C.A. § 5103A(d); See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Also, the Veteran testified before the Board in March 2008 
that he was receiving Social Security income benefits from 
the Social Security Administration (SSA) and not disability 
benefits.  However, a VA progress note in February 2006 
states that the Veteran was angry about being denied "SSDI" 
benefits.  Thus, to the extent that there are any outstanding 
SSA records pertinent to this claim, such records should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Also, the Veteran's service treatment records appear 
incomplete as they are devoid of a Board of Medical Survey 
report that purportedly took place on April 27, 1965.  In 
view of this as well as the fact that the Veteran's noted 
period of service at the time his service treatment records 
were initially requested was from February 1, 1965, to March 
31, 1965, another request for his complete service treatment 
records should be made.   

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his back disability.

As the underlying claim of entitlement to service connection 
for a back disability could have a significant impact on the 
veteran's claim for TDIU, a decision on the TDIU issue is 
deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding treatment for his back 
disability that have not already been 
obtained.  The RO should obtain copies of 
pertinent records from all identified 
treatment sources, following the 
procedures set forth in 38 C.F.R. § 3.159 
and associate them with the Veteran's 
claims file.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

The Veteran should also be requested to 
submit a copy of his service discharge 
form (DD214) or any other record or 
records identifying the dates of his 
military service.

2.  Request any outstanding service 
treatment records for the Veteran 
covering the period from February 1, 
1965, through April 30, 1965, to include 
a Board of Medical Survey Report dated 
April 27, 1965.

Also, efforts should be undertaken to 
attempt to verify the Veteran's reported 
medical discharge, as well as his dates 
of active military service.

3.  The RO/AMC should obtain from the 
Social Security Administration (SSA) 
copies of any determinations regarding 
the Veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the Veteran.

4.  The RO/AMC should afford the Veteran 
a medical examination, to be conducted by 
a qualified physician, to ascertain 
whether a back disability, to include 
spondylolisthesis, may be attributable 
either directly or by aggravation to 
active duty service.  The claims folder 
must be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination, and 
the examiner must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  
All necessary and appropriate clinical 
testing must be conducted.  The examiner 
must respond to the following inquiries:

a.  Is the spondylolisthesis, L5-S1, 
that was found during the Veteran's 
active duty service in 1965 
considered a disease process, or a 
congenital, developmental or 
familial defect?

b.  If considered a disease process, 
is it at least as likely as not (50 
percent or higher degree of 
probability) that the Veteran's 
spondylolisthesis, L5-S1, was 
aggravated by his active service, 
i.e., did it undergo a permanent 
worsening in service beyond the 
natural progress of the disease?

c.  If considered a congenital, 
developmental or familial defect, is 
it at least as likely as not (50 
percent or higher degree of 
probability) that the Veteran's 
spondylolisthesis, L5-S1, was 
subject to a superimposed disease or 
injury in service with resultant 
disability?

d.  Notwithstanding the questions 
above, is it at least as likely as 
not (50 percent or higher degree of 
probability) that the Veteran has a 
present back diagnosis related to 
active duty service.  

5.  Thereafter, the RO/AMC should review 
the record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


